DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Tsuehhua Jessie Wang (Reg. No. 64,207) on 5/20/2022.

The application has been amended as follows: 
Claims:
1. (Currently Amended) An image processing apparatus comprising:
a first extraction unit configured to input a medical image to a trained classifier
a setting unit configured to set region information including seed information to be used in a graph cut segmentation method using a first extraction result including the target region; 
a second extraction unit configured to extract the target region using the graph cut segmentation method based on the region information; and 
a generation unit configured to generate a ground truth image corresponding to the medical image based on a second extraction result including the target region, 
wherein a pixel constituting the ground truth image has a value indicating whether or not the pixel belongs to the target region as a pixel value.

18. (Currently Amended) An image processing method comprising: 
inputting a medical image to a trained classifier 
setting region information including seed information to be used in a graph cut segmentation method, using a first extraction result including the target region; 
extracting the target region using the graph cut segmentation method based on the region information; and 
generating a ground truth image corresponding to the medical image, based on a second extraction result including the target region, 
wherein a pixel constituting the ground truth image has a value indicating whether or not the pixel belongs to the target region as a pixel value.  

19. (Currently Amended) A non-transitory computer-readable storage medium storing a program for causing a computer to execute a process comprising: 
inputting a medical image to a trained classifier 
setting region information including seed information to be used in a graph cut segmentation method, using a first extraction result including the target region; 
extracting the target region using the graph cut segmentation method based on the region information; and 
generating a ground truth image corresponding to the medical image, based on a second extraction result including the target region, 
wherein a pixel constituting the ground truth image has a value indicating whether or not the pixel belongs to the target region as a pixel value.

 (End of amendment)


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of made of record does not teach or fairly suggest the combination of claimed elements “a first extraction unit configured to input a medical image to a trained classifier so as to extract a target region, wherein the trained classifier is configured to output information indicating whether or not a pixel of an input medical image belongs to the target region; a setting unit configured to set region information including seed information to be used in a graph cut segmentation method using a first extraction result including the target region; a second extraction unit configured to extract the target region using the graph cut segmentation method based on the region information; and a generation unit configured to generate a ground truth image corresponding to the medical image based on a second extraction result including the target region, wherein a pixel constituting the ground truth image has a value indicating whether or not the pixel belongs to the target region as a pixel value” as recited in independent claim 1, independent claim 18 and independent claim 19.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arar et al. US 20190080450 A1
Yu et al. US 20190065864 A1
Tajbakhsh et al. US 20160078625 A1
Romanenko et al. US 20180089497 A1
Teare US 20180075628 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        5/20/2022